Citation Nr: 0011563	
Decision Date: 05/02/00    Archive Date: 05/09/00

DOCKET NO.  97-00 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for status post 
myocardial infarction and other cardiovascular problems.

2.  Entitlement to service connection for a hysterectomy.

3.  Entitlement to an initial compensable evaluation for 
residuals of removal of a cyst of the Gartner's duct.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from June 1974 to June 1977.

This appeal was initially brought to the Board of Veterans 
Appeals (the Board) from a May 1996 rating decision taken by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama.  

The RO denied entitlement to service connection for status 
post myocardial infarctions and other cardiovascular 
problems, and for hysterectomy.  The RO granted entitlement 
to service connection for residuals of removal of a cyst of 
the Gartner's duct with assignment of a noncompensable 
evaluation.

The veteran was present and provided testimony at a personal 
hearing held before a Hearing Officer at the RO in March 
1997, and before the undersigned Member of the Board at a 
hearing held in Washington, D.C., in August 1999, transcripts 
of which are of record.

In November 1999 the Board remanded the case to the RO for 
further development and adjudicative actions.

In February 2000 the RO affirmed the determinations 
previously entered.

The case has been returned to the Board for further appellate 
consideration. 

The Board notes that the appellant has in previous statements 
and testimony made references to numerous vague gynecological 
symptomatology and disorders, all of which in her opinion are 
related to service.  The Board's current appellate review 
with respect to service connection for a gynecological 
disorder is limited to the properly prepared and certified 
issue of service connection for a hysterectomy.  Accordingly, 
the appellant's contentions referable to other gynecological 
disorders and symptomatology are referred to the RO for 
initial consideration and any indicated appropriate 
adjudicative action.  Godfrey v. Brown, 7 Vet. App. 398 
(1995).


FINDINGS OF FACT

1.  The claim of entitlement to service connection for status 
post myocardial infarction and other cardiovascular problems 
is not supported by cognizable evidence showing that the 
claim is plausible or capable of substantiation.

2.  The claim of entitlement to service connection for a 
hysterectomy is not supported by cognizable evidence showing 
that the claim is plausible or capable of substantiation.

3.  There are no current symptomatic residuals of Gartner's 
Duct cyst removal.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for status 
post myocardial infarction and other cardiovascular problems 
is not well-grounded.  38 U.S.C.A. § 5107 (West 1991).

2.  The claim of entitlement to service connection for a 
hysterectomy is not well-grounded.  38 U.S.C.A. § 5107.

3.  The criteria for an initial compensable evaluation for 
residuals of removal of a cyst of the Gartner's duct are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991);  38 C.F.R. 
§ 4.7, 4.20, 4.31, 4.118, Diagnostic Code 7805 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Criteria

The threshold question to be answered in any case is whether 
the appellant has presented evidence of a well grounded 
claim; that is, a claim which is plausible and meritorious on 
its own or capable of substantiation.  If she has not, her 
appeal must fail.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

Case law provides that although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence.  And while it need not be conclusive, it must be 
"possible".  See Kandik v. Brown, 9 Vet. App. 434, 439 
(1996).  A claimant may submit some supporting evidence that 
justifies a belief by a fair and impartial individual that 
the claim is plausible.  Dixon v. Derwinski, 3 Vet. App. 261, 
262 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis), of an incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), a nexus between 
the in-service injury or disease and the current disability 
(medical evidence).  Caluza v. Brown, 7 Vet. App. 498 (1995).

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993); see also Meyer v. Brown, 9 
Vet. App. 425, 429 (1996).  

Further discussion of these exceptions are found with regard 
to "inherently incredibility" in Samuels v. West, 11 Vet. 
App. 433 (1998); or when "outside the scope of competence", 
in Jones v. West, 12 Vet. App. 383 (1999).

Where the determinative issue involves the question of a 
medical diagnosis or causation, only individuals possessing 
specialized training and knowledge are competent to render a 
medical opinion.  Espiritu v. Derwinski, 2 Vet. App. 192 
(1992); Heuer v. Brown, 7 Vet. App. 379, 384 (1995).

The United States Court of Appeals for Veterans Claims 
(Court) has held that if an appellant fails to submit a well 
grounded claim, VA is under no duty to assist him/her in any 
further development of the claim.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1994); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); 38 C.F.R. § 3.159(a) 
(1999).

Service connection may be established for disability incurred 
in or aggravated by active military service  38 U.S.C.A. §§ 
1110, 1131 (West 1991).  

If not shown during service, service connection may be 
granted for organic heart disease if shown disabling to a 
compensable degree during the first post service year.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.307, 3.309 (1999).

Service connection may also be granted for disability which 
is proximately due to, the result of, or aggravated by a 
service-connected disease or injury.  38 C.F.R. § 3.310(a); 
Allen v. Brown, 7 Vet. App. 439 (1995). 

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  

Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (1999).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1999).

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1993).

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  If the 
medical evidence of record is insufficient, or, in the 
opinion of the Board, of doubtful weight or credibility, the 
Board is always free to supplement the record by seeking an 
advisory opinion, ordering a medical examination or citing 
recognized medical treatises in its decisions that clearly 
support its ultimate conclusions.  However, it is not free to 
substitute its own judgment for that of such an expert.  See 
Colvin v. Derwinski, 1 Vet. App. 71 (1991).

Moreover, it remains the duty of the Board as the fact finder 
to determine credibility of the testimony and other lay 
evidence.  See Culver v. Derwinski, 3 Vet. App. 292, 297 
(1992).  

Lay persons are not competent to render testimony concerning 
medical causation.  See Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).  


Service connection may be established through competent lay 
evidence, not medical records alone.  Horowitz v. Brown, 5 
Vet. App. 217 (1993).  But a lay witness is not capable of 
offering evidence requiring medical knowledge.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

The credibility and weight to be attached to medical opinions 
are within the province of the Board as adjudicators.  See 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 61 (1991).  

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1999).


Factual Background

On the veteran's service entrance examination, no pertinent 
defects were noted.  Blood pressure was 120/70.  She was 
reportedly taking birth control pills.  She also had noted on 
laboratory findings to have 1+ bacteria and pus in her urine 
in the past, but was all right on examination and this was 
not felt to be disqualifying.

In April 1975, the veteran was noted to have been possibly 
exposed to a sexually transmitted disease.  An ectopic 2-3 
cm. lesion on the right was noted and felt to be a Gartner's 
Duct cyst.  Other testing was negative.  

Laboratory evaluation of a cervical specimen was negative for 
Neisseria gonorrhoeae.  She was started on procaine 
penicillin and followed-up on several occasions after which 
there were no further notations of residuals.

In early August 1975, the veteran was seen with complaints of 
pain in her right side over the prior two days.  She could be 
doing anything when the pain started; the pain started in her 
waist area and then went on.  She had just returned from the 
field.  She also had pain during urination.  Examination 
showed no tenderness on palpation.  The abdomen was flat and 
soft without masses.  The pain was located in the lower right 
quadrant.  It was felt that she had a urinary tract 
infection.  Medications were prescribed.  

She returned later in August 1975 with a history of 2 weeks 
of urinary frequency.  Urine culture was done and showed 
heavy mucus and very active Trichomonas.  She was given 
various medications over the treatment period including 
Gantrisin, Pyridium and Flagyl.  She returned a week later 
requesting birth control pills.  Examination was normal 
except for a 2-3 cm. blue domed soft cyst in the right 
lateral side near the cervix.  The gynecological examination 
was otherwise negative except for the probable Gartner's Duct 
cyst.  

In September 1975, the veteran was seen on several occasions.  
On one such occasion at the urology clinic, she was reported 
as having a cyst lateral to the cervix on the right.  Urethra 
and bladder were normal.  It was felt that she probably had a 
Gartner's cyst.  She was to be seen again and followed-up to 
determine if there was also an obstruction.  

Various evaluative tests were undertaken during September as 
she continued to complain of constant pain and break-through 
bleeding, spotting and abdominal pain for a week.  A cyst was 
again noted lateral to the cervix on the right.  She was 
taking birth control medication.  KUB was done which was 
unremarkable; post injection there was a prompt function 
bilaterally from normal upper tract.  There was elevation of 
the bladder but no evidence of obstruction of the right 
ureter.  Impression was normal study with probable Gartner's 
Duct cyst.

On a gynecological clinic visit in May 1976 the veteran was 
noted to have complaints of the onset of abdominal cramps and 
vaginal spotting over the past few days.  There was also mild 
vaginal as well as mild lower abdominal pain.  Physical 
examination showed the large cystic mass just right of the 
cervix.  The abdomen was soft and without masses.  The vagina 
was clean and there was a 3x2 cm. cervix cystic structure, 
with small mid portion corpus.  Diagnosis was Gartner's Duct 
cyst and she was advised to have marsupialization electively.  

On an emergency clinic visit in June 1976, the veteran was 
complaining of chest pain and muscular twitching was noted 
when taking her vital signs.  It was difficult to take blood 
pressure which was initially "160/100" and repeated at 
120/65.  It was felt that it was probably due to anxiety 
reaction and Thorazine was recommended.  

Later in June 1977, she was seen again with after having had 
nausea the prior night.  She admitted to being lonely due to 
separation from her husband, assigned to Alaska for 6 months.  
Placebo was given for what was described as hyperventilation 
syndrome and anxiety reaction.

She reported in January 1977 to ask for the cyst to be looked 
at after having had some mild bloody discharge.  Examination 
was negative except for the 3 cm. thin-walled cyst, fluid 
filled to the right of the cervix in the upper vaginal area.  
Examination was otherwise negative.  A cervical cytology 
report in January 1977 was reportedly normal.  Gartner's Duct 
cyst was diagnosed and she was admitted for excision.  A 
cervical cytology report in January 1977 was reportedly 
normal.

A follow-up visit at the gynecology clinic in March 1977 
showed the vaginal cyst had been removed a month before.  
Examination showed the area to be well healed.  There was a 
white discharge and some increase in white blood cells 
suggestive of Trichomonas infection.  Papanicolaou (Pap) 
smear was positive for Trichomonas  vaginalis and she was 
given a prescription for Flagyl, 250 mgs. to take twice a day 
for 10 days.


On the separation examination in April 1977 it was noted that 
the veteran had had a Gartner's Duct cyst removed from her 
vagina and there were no residuals.  Blood pressure reading 
was 108/58 and there were no cardiovascular complaints or 
abnormal findings.  The service medical records were negative 
for any finding or evidence of the veteran's having undergone 
a hysterectomy.

Post-service private treatment records show that in April 
1981, the veteran was seen for a uterine fibroid removal.  
She had complained of several weeks discomfort, and felt a 
mass in the abdomen; laparotomy had shown the fibroid of a 
size larger than the fist and almost the size of a 
grapefruit, extending from the superior portion of the 
uterus.  Blood pressure reading during care was 130/80.  
Preoperative findings included options of myoma, abdominal 
mass or tubo-ovarian abscess.  The fibroid was removed and 
the bladder was inadvertently opened during her private 
surgical care.  The bladder was immediately drained.  She 
initially did well after surgery.  The subsequent 
pathological diagnosis of sections of the tumor was 
leiomyoma.

In May 1981, the veteran was readmitted to the private 
facility for care of a postoperative abscess as a result of 
the prior myomectomy from the top superior portion of the 
uterus.  She had had some fever and marked tenderness.  She 
had been draining a small amount of purulent material from 
the wound which then subsided.  

The veteran was seen by a private physician in May 1988 who 
noted that she had had an ovarian cyst removed in 1982.  She 
had developed recent abdominal pain.  Examination reveled a 
firm mass extending to 4 cms. above the umbilicus.  This and 
other findings suggested fibroid nodules.  A hysterectomy was 
apparently recommended then (and may have been suggested 
earlier) but later reports indicated that she had decided to 
opt out for that at the time.  She later reconsidered when 
the mass became larger and she developed recurrent symptoms.


In June 1988 the veteran was admitted to private 
hospitalization for evaluation of a pelvic mass.  Under 
general anesthesia she was assessed for what had been 
described in the postoperative diagnoses as multiple large 
leiomyomata and dense pelvic and abdominal adhesions.  

The surgical report is of record.  The veteran underwent an 
exploratory laparotomy with lysis of adhesions, myomectomy 
and "hysterectomy".  However, the surgical report shows that 
there were some complications in that an inadvertent cystomy 
was done while performing dissections getting into the 
abdominal cavity.  She was found to have large fibroids and 
dense bowel adhesions thereto as well.  Because of fear of 
damage to the ureters, a supracervical hysterectomy was done.  
She was found during surgery to have evidence of prior 
endometriosis at the junction between the rectum and vagina 
the residuals of which were removed.  

A clinical report in July 1988 was to the effect that the 
veteran had been readmitted with marked increase in abdominal 
size and pelvic pain.  It was noted that she said she had had 
an ovarian cystectomy and reversive oophorectomy 4-5 years 
before, but she could not recall the side or extent of 
surgery.  Her pain improved.

Private clinical records are in the file from 1993 showing 
that the veteran had been having some regular vaginal 
bleeding.  Her prior surgery was noted.  She said that while 
she had been told she would not have regular periods after 
surgery, she had had some scant bleeding which lasted only 1-
2 days.  She had developed some chest pain about a month 
before and had put herself back on medications for heart and 
hypertension problems.  Blood pressure was 140/96.  

A full clinical examination was undertaken, reports from 
which are in the file.  The examiner noted the presence of 
cervicitis, and the apparent presence of a cervix despite a 
history of having had a total abdominal hysterectomy.  She 
was also found to have Prinzmetal's angina, which was 
stabilized and iron deficiency anemia which had resolved.  

The examiner obtained some prior clinical reports which 
showed that she had had a large fibroid tumor removed in 
1988; and a supracervical hysterectomy done.  The examiner 
felt that there might be a possibility of some remaining 
endometrial tissue in the stub which could be causing the 
bleeding.  She was given Metrogen vaginal cream.

A private facility report from 1994 is of record showing that 
a Pap test was positive for Trichomonas vaginalis.  
Gynecological examination was otherwise negative.

On her initial claim in 1995 the veteran [inaccurately] 
reported that she had had removal of uterus and removal of 
cyst in 1975 in Japan (in service.)

On VA examination in July 1995 the veteran reported having 
had a hysterectomy in 1988.  She said that her menses had 
been regular since then.  On examination, the uterus was 
intact and the cervix present with a large myomatous uterus.  
The uterus contained a 4.8 x 3.9 x 4.0 cm. fundal fibroid.  A 
2 cm cystic area was seen in the lower uterine segment-cervix 
area which was felt to possibly represent a nabothian cyst.  
There was also a small amount of free fluid in the cul-de-
sac.  Vaginal cytology materials were normal.

On VA examination in March 1996 it was noted that the veteran 
had had two laparotomies, in 1981 for fibroma removal from 
the uterus, and again in 1988 when she had had fibroid 
removal and partial hysterectomy.  She reported that in 1991 
and 1992 she had had heart attacks.  She reported continuing 
to be short of breath and having some palpitations and 
irregular heart beat.  There was some evidence of chest pain.  
This was relieved by Nitroglycerine.  

On examination blood pressure was 148/50.  An 
electrocardiogram (ECG) done in 1995 was said to show sinus 
bradycardia with sinus arrhythmia and status post 
anterolateral infarction.


Pertinent diagnoses were (1) coronary atherosclerosis with 
insufficiency and angina; (2) status post myocardial 
infarction; (3) sinus bradycardia with sinus arrhythmia; (4) 
status post laparotomy two times for fibroids and partial 
hysterectomy. 

Private evaluative records from 1997 show blood pressure of 
130/90.  Medications were continued.  The veteran was having 
only occasional chest pain and this was not anginal in 
nature.  She had no dyspnea, chest tightness or dizziness.

In March 1997 before a Hearing Officer and in August 1999 
before the undersigned Member of the Board, the veteran 
provided oral testimony referable to her claims for service 
connection for cardiovascular and gynecological disabilities.  
Transcripts of her testimony have been associated with the 
claims file.  

On VA examination in January 2000 the veteran reported 
continuing in her job as a telephone operator at a private 
hospital, a job she had held for 12 years.  She reported 
having had surgery in 1982 and 1988, the latter having been a 
laparoscopy although she had "signed" for a hysterectomy.  
She reported having had a myocardial infarction and having a 
balloon angioplasty in 1991 and then having another in 1993 
after a second, 1992 myocardial infarction.  She had taken 
medication for hypertension since 1991.

On examination, the veteran reported having some problems 
holding urine, and indicated that she took medications for 
her blood pressure elevation.  She stated that her menses had 
been irregular; that she had occasional vaginal discharge; 
that she had never been pregnant; and that she had not taken 
any hormone birth control medications.  It had been 
recommended that she change positions if there were, as 
claimed, pain on sexual intercourse.  [The scars are 
described below].  

The examiner noted that nonservice-connected disabilities 
included cervicitis for which she had been given medications 
since 1997, primarily Tetracycline.  



The veteran was also diagnosed as having had a symptomatic 
uterine prolapse and atypical Pap smear at a VA facility 
which was to be followed-up.  Ultrasound showed multiple 
uterine fibroids.  Otherwise, diagnosis was status post 
laparotomy and history of gynecological surgery from which 
she had recovered.  Pelvic examination was normal. 

Analysis

In essence, for a claim to be well grounded, there must be 
(1) competent evidence of a current disability (a medical 
diagnosis), (2) an incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and (3) a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, op. cit. 

In regard to service, there is nothing to substantiate that 
the veteran had any chronic cardiovascular problems in 
service of any kind.  The first sign of heart problems 
including two myocardial infarctions and angina, was some 
years after service, and there is no medical evidence to 
reflect any association between anything of service origin 
and any heart problems after service or currently.  

Similarly, in service, while she had a cyst removed from the 
outer surface of her genitalia, there was no inservice 
evidence of any chronic gynecological disorder as a result of 
which she later required a hysterectomy.  It is noteworthy 
that there is no absence of records in the interim and 
pertinent periods; there are in fact numerous clinical 
records in the file, including service and postservice 
private and VA examinations, etc. all of which are 
collaborative of there being no relationship between post-
service cardiovascular problems and/or a hysterectomy and 
anything of service origin.  



Moreover, there is no competent medical evidence to sustain 
that a credible nexus has been demonstrated between any 
inservice disability and subsequent or current cardiovascular 
disorders to include myocardial infarction(s), and/or 
disability leading to a post-service hysterectomy including 
but not limited to the Gartner's Duct cyst removed in 
service.  

In addition, there is no evidence that any chronic disease, 
such as heart disease, was shown in service or during an 
applicable presumption period.  Nor is there medical evidence 
of a relationship between the veteran's claimed hysterectomy, 
partial or otherwise, and any alleged continuity of 
cardiovascular and/or gynecological symptomatology, although 
it does not appear that such continuity has been clearly 
alleged.  Voerth v. West, 13 Vet. App. 117 (199); McManaway 
v. West, 13 Vet. App. 60 (1999); Savage v. Gober, 10 Vet. 
App. 488 (1997).

Accordingly, brought down to the most simple common 
denominator, absent credible evidence of any heart problems 
whatever in service; and absent a credible nexus between 
service (and/or service-connected disorder) and current 
disability, the veteran's claim for service connection for a 
status post myocardial infarction and other cardiovascular 
problems is not well grounded.  

Similarly, although she was seen in service for periodic 
gynecological-related symptoms for which she received care, 
and in fact had a Gartner's Duct cyst removed in service, 
there was no sign of any chronic gynecological disorder in 
service which in turn thereafter led to post-service 
gynecological pathology which required surgery however 
described (to include a hysterectomy or partial 
hysterectomy).  

Absent a credible nexus between service (and/or service-
connected disorder) and current disability, the veteran's 
claim for service connection for a hysterectomy is not well 
grounded.


Although the Board considered and denied the veteran's claims 
on a ground different from that of the RO, which denied the 
claims on the merits, the veteran has not been prejudiced by 
the decision.  This is because in assuming that the claim was 
well grounded, the RO accorded the veteran greater 
consideration than her claim in fact warranted under the 
circumstances.  Bernard v. Brown, 4 Vet. App. 384 (1993).

In light of the implausibility of the veteran's claims and 
the failure to meet her initial burden in the adjudication 
process, the Board concludes that she has not been prejudiced 
by the decision to deny her appeal for service connection for 
a status post myocardial infarction and other cardiovascular 
problems, and a hysterectomy.  

The Board further finds that the RO advised the appellant of 
the evidence necessary to establish a well grounded claim, 
and the appellant has not indicated the existence of any post 
service medical evidence that has not already been requested 
and/or obtained that would well ground her claim.  
38 U.S.C.A. § 5103(a) (West 1991); McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997); Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).

As the appellant has not submitted well grounded claims of 
entitlement to service connection for status post myocardial 
infarction and other cardiovascular problems, and a 
hysterectomy, the doctrine of reasonable doubt has no 
application to her case.

Initial Compensable Evaluation

Factual Background

The inservice symptoms and ultimate removal of the Gartner's 
Duct cyst are of record, and cited in pertinent part above.

In March 1997 before a Hearing Officer and in August 1999 
before the undersigned Member of the Board, the veteran 
provided oral testimony referable to her claim for increased 
compensation benefits for her gynecological disability.  
Transcripts of her testimony have been associated with the 
claims file.  

On VA examination in January 2000, the examiner noted that 
the only scar present was the median laparotomy scar which 
was well healed, without ulceration or tenderness.  
Ultrasound was noted to have shown current signs of multiple 
uterine leiomyomata.

Nonservice-connected disabilities included the cervicitis 
described above for which the veteran was receiving 
medications.  Her prior history of surgeries was noted.  
Pelvic examination showed normal external genitalia without 
masses.  Vaginal examination was also normal.  The cervix 
examination showed a porous cervix and was positive for 
ectopy around the os, multiple Bartholin's cysts around the 
os.  The os was friable, with slight bleeding seen around the 
cervix.  The uterus was normal, midline and felt normal.  
Adnexa was smooth and otherwise normal.  There were no masses 
or tenderness noted.  Rectal examination was normal.

The examiner specifically concluded that there was "no 
evidence of scar from the service surgery.  No residuals of 
Gartner's Duct cyst removal".

Criteria

The Board also notes that with regard to this appellate 
issue, the case involves an appeal as to the initial rating 
of the herein concerned disability, rather than an increased 
rating claim where entitlement to compensation had previously 
been established.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  In initial rating cases, a separate rating can be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  The Board 
finds that this is not appropriate in this case.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

The Board has also considered all regulatory provisions which 
are potentially applicable through the assertions and issues 
raised in the evidence of record as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

As to conclusions reached on any given medical issue to 
include a determination with regard to such things as degree 
or extent of functional impairment of a disability, etc., the 
Court has repeatedly admonished that VA cannot substitute its 
own judgment or opinion for that of a medical expert.  See, 
i.e., Colvin v. Derwinski, op. cit.  

The Court has also held that a determination with regard to 
entitlement to the assignment of specific ratings must be 
made upon a review of the entire evidentiary record including 
thorough and comprehensive examinations that are 
representative of the entire clinical picture.  Brown v. 
Brown, 5 Vet. App. 413 (1993).  

When an unlisted condition is encountered it is permissible 
to rate under a closely related disease or injury in which 
not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies are to be avoided, as are the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  

Nor are ratings assigned to organic diseases and injuries to 
be assigned by analogy to conditions of functional origin. 38 
C.F.R. § 4.20 (1999).

In every instance where the schedule does not include a 
noncompensable evaluation for a diagnostic code, a 
noncompensable rating is assignable when the requirements for 
a compensable evaluation are not met.  38 C.F.R. § 4.31 
(1999).

A 10 percent evaluation may be assigned for superficial scars 
which are poorly nourished and repeatedly ulcerated.  
38 C.F.R. § 4.118; Diagnostic Code 7803 (1999).

A 10 percent evaluation may be assigned for superficial scars 
which are tender and painful on objective demonstration.  
38 C.F.R. § 4.118; Diagnostic Code 7804 (1999).

Other scars are rated on limitation on function of part 
affected.  38 C.F.R. § 4.118; Diagnostic Code 7805 (1999).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b(1).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1999).

Analysis

Initially, the Board finds that the veteran's claim of 
entitlement to an initial compensable rating for residuals of 
removal of a cyst of the Gartner's duct is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a); that is, a 
plausible claim has been presented.  Murphy v. Derwinski, 1 
Vet. App. 78 (1990).  

The Board also notes that, in general, an allegation of 
increased disability is sufficient to establish as well-
grounded a claim seeking an increased rating.  See Proscelle 
v. Derwinski, 2 Vet. App. 629 (1992).  The veteran's 
assertions concerning the severity of her disability (that 
are within the competence of a lay party to report) are 
sufficient to conclude that her claim for an initial 
compensable evaluation for that disability is well grounded.  
King v. Brown, op. cit.

The Board is also satisfied that as a result of the November 
1999 remand of the case to the RO for further development, 
all relevant facts have been properly developed with respect 
to the disability at issue and that no further assistance to 
the veteran is required in order to comply with VA's duty to 
assist mandated by 38 U.S.C.A. § 5107(a) and pertinent Court 
cases.  In this regard, the veteran was afforded the 
opportunity to submit additional evidence in support of her 
claim for increased compensation benefits.  



She was also afforded the benefit of a contemporaneous 
comprehensive examination by VA to properly assess the 
current nature and extent of severity of her disability.  For 
these reasons, the Board is satisfied that the record has 
been properly prepared for appellate review.

The veteran's entire post-service clinical records show no 
indication that she has had any sign of problems with any 
residuals of removal of a cyst of the Gartner's duct.  In 
fact, a special VA gynecological evaluation was undertaken to 
provide current evidence in that regard.  The clinical 
findings were entirely negative.  

There was (as noted above) no evidence that any of her 
various gynecological symptoms over the years have been in 
any way associable with the external vaginal cyst which did 
not recur after its inservice removal.  In fact, the recent 
VA examiner specifically concluded that there was "no 
evidence of scar from the service surgery.  No residuals of 
Gartner's Duct cyst removal".  Absent functional or other 
identifiable residuals, compensation is not available.  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
initial compensable evaluation for residuals of removal of a 
cyst of the Gartner's duct.  

Additional Matter

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Board notes that the RO neither provided 
nor discussed the criteria for assignment of extraschedular 
evaluations in light of the veteran's claim for increased 
compensation benefits.  

The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Board does not find the veteran's disability picture to 
be unusual or exceptional in nature as to warrant referral of 
her case to the Director or Under Secretary for review for 
consideration of extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).  

Noting the current schedular criteria adequately reflects the 
current nature and extent of severity of the veteran's 
service-connected gynecological disability, and having 
reviewed the record with these mandates in mind, the Board 
finds no basis for further action on this question.


ORDER

The veteran not having submitted a well grounded claim of 
entitlement to service connection for status post myocardial 
infarction and other cardiovascular problems, the appeal is 
denied.

The veteran not having submitted a well grounded claim of 
entitlement to service connection for a hysterectomy, the 
appeal is denied.

Entitlement to an initial compensable evaluation for 
residuals of removal of a cyst of the Gartner's duct is 
denied.


		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 


